OPINION
By PHILLIPS, J.
The trial judge sustained defendant’s demurrer to plaintiff’s eighteen interrogatories attached to her petition filed in the court of common pleas in her action against defendant to recover damages for personal injuries.
Plaintiff appealed on questions of law and contends that the trial judge abused his discretion and committed error prejudicial to him.
In a per curiam opinion written in the case of Gregory Van Cobb, a minor by and through his mother and next friend, Maretta Van Cobb, Plaintiff-Appellant, v. Margaret Sudzina, Defendant-Appellee, Mahoning Appeal number 3823, decided March 15, 1956 (78 Abs 33), in which plaintiff’s counsel in the case we review was of counsel, this court said:—
“If the court incorrectly, stated the reasons for sustaining the demurrer to the interrogatories the reasons themselves are not grounds for reversal.
“If the judgment on the sustaining of the demurrer was lawful the matters embraced in the court’s opinion are of entire indifference to this reviewing court and constitute no ground of error. It is the decision of the court pronounced and not the reasons that is all important.
“In the absence of an abuse of discretion the sustaining of such demurrer is not a final appealable order. See Collins v. Cab Co., 157 Oh St 311.
“There is nothing before us to indicate that the trial judge was motivated by any unreasonable, improper or arbitrary consideration. Our conclusion is that there was no final order by the court of common pleas properly reviewable by this court, and for that reason the appeal is dismissed.”
No final appealable order having been entered in the case under consideration the appeal is dismissed.
NICHOLS, PJ, GRIFFITH, J, concur in judgment.